Citation Nr: 0844424	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded an 
increased rating for bipolar disorder from 10 percent to 30 
percent, effective November 24, 2004.

The Board remanded this claim in May 2008 for additional 
development.


FINDING OF FACT

VA scheduled the veteran for an examination on August 11, 
2008.  The report of contact shows that he cancelled that 
examination and requested that it be rescheduled.  VA 
rescheduled another examination for August 19, 2008, and was 
advised by the AMC that his appearance at this examination 
was necessary for VA to adjudicate his claim seeking an 
increased rating for his bipolar disorder, and he has not 
responded to the AMC's inquiry about his failure to report.


CONCLUSION OF LAW

The veteran's claim for a disability rating higher than 30 
percent for bipolar disorder must be denied as a matter of 
law.  38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is required.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In addition, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed, which in 
this case would be November 2003, until VA makes a final 
decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In May 2008, the Board remanded this claim for a psychiatric 
examination to assess the current severity of his service-
connected bipolar disorder.  In May 2008, the AMC requested 
that the veteran submit any evidence showing that he was 
receiving treatment for his bipolar disorder.  In addition, a 
July 2008 AMC letter indicated that it would schedule him for 
an examination to assess this condition.

VA scheduled the veteran for an examination on August 11, 
2008.  The report of contact shows that he cancelled that 
examination and requested that it be rescheduled.  VA 
rescheduled another examination for August 19, 2008 and he 
was advised by the AMC that his appearance at this 
examination was necessary for VA to adjudicate his claim 
seeking an increased rating for his bipolar disorder.  To 
date, the veteran has not offered an explanation for his 
failure to report for his rescheduled examination.  

Service connection for bipolar disorder has been in effect 
since May 1995, and entitlement to the current 30 percent 
evaluation had already been established when the veteran 
filed this claim seeking an increased rating.  As such, this 
is not an original claim.  Instead, it is one seeking an 
increased rating for a previously service-connected 
disability.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  38 C.F.R. § 3.655(a) (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

As discussed above, to date, the veteran has neither provided 
an explanation for his failure to appear at August 19, 2008 
VA examination, nor indicated any willingness to report for 
another examination.  As noted above, "[w]hen a claimant 
fails to appear for a scheduled reexamination pursuant to a 
claim for an increased rating, 38 C.F.R. § 3.655(b) mandates 
that the claim be denied, unless the appellant has good cause 
for his failure to appear."  Engelke v. Gober, 10 Vet. App. 
396, 399 (1997).  As no such good cause has been shown, the 
claim must be denied.  Furthermore, as the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board emphasizes that, in the future, a claim for an 
increased rating for this disability may be considered, among 
other things, on a showing that he is willing to report for 
an examination.  At present, however, there is no basis upon 
which to grant the benefit sought on appeal.


ORDER

A rating higher than 30 percent for bipolar disorder is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


